Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159262
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  DEERHURST CONDOMINIUM OWNERS                                                                          Elizabeth T. Clement
  ASSOCIATION, INC., and WOODVIEW                                                                       Megan K. Cavanagh,
                                                                                                                         Justices
  CONDOMINIUM ASSOCIATION, Individually
  and as Representatives of a Class of Similarly
  Situated Persons and Entities,
                Plaintiffs-Appellants,
  v                                                                  SC: 159262
                                                                     COA: 339143
                                                                     Wayne CC: 15-006473-CZ
  CITY OF WESTLAND,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the January 29, 2019
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of DAART v City of Detroit (Docket No. 158852) is pending on appeal before this
  Court and that the decision in that case may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decision in that case.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2020
           s0831
                                                                                Clerk